Citation Nr: 1604372	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to October 7, 2013, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney, with the Law Office of Penelope Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, and from January 1970 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision rendered by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a TDIU, and assigned an effective date of October 7, 2013.  In July 2015, the Board remanded the claim for additional development.  

In December 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  On October 9, 2013, the Veteran withdrew his claim for a TDIU. 
 
2.  In January 2014, the RO granted a TDIU, and assigned an effective date of October 7, 2013.  

3.  An effective date for the Veteran's TDIU prior to October 7, 2013, is prohibited by law. 





CONCLUSION OF LAW

An effective date prior to October 7, 2013, for TDIU is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he is entitled to an effective date prior to October 7, 2013, for a TDIU.  It is argued that a June 2012 RO decision, which granted service connection for coronary artery disease, evaluated as 10 percent disabling, and mild early nephropathy, evaluated as noncompensable, and which denied a TDIU, should not be considered to be final because the Veteran was homeless in 2012 and 2013, and VA knew or should have known of his homelessness, but failed to properly attempt to notify the Veteran of its decision.  It is further argued that the Veteran had a "unique disability picture," and that in its June 2012 decision, the RO failed to discuss whether or not the Veteran's claim warranted extraschedular consideration.  See Veteran's representative's statement, dated in February 2015. 

The Board notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in July 2014, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence is not relevant to the issue on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(o) (2015); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

"The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection."  Brannon v. West, 12 Vet. App. 32, 35 (1998)).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  

In May 2012, the Veteran filed a claim for a TDIU (VA Form 21-8940).  

In June 2012, the RO granted service connection for coronary artery disease, evaluated as 10 percent disabling, and mild early nephropathy, evaluated as noncompensable.  The RO's associated codesheet shows that the RO indicated that a TDIU was denied.  This decision is deemed to be a denial of a TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed.Cir. 2010); Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed.Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir. 2009) (a VA decision need not expressly discuss a pending claim for it to be deemed denied).

In August 2013, the RO denied two claims for increased ratings.  The RO's associated codesheet reflects that the RO indicated that a TDIU was denied.  This decision is deemed to be a denial of a TDIU.  Locklear; Jones; Munro; Adams.  

On October 7, 2013, a timely notice of disagreement was received from the Veteran's representative as to the increased rating issues denied in the RO's August 2013 decision.  The NOD shows that the representative stated, "It would be greatly appreciated if you could consider [the Veteran] for individual unemployability."

A VA report, dated October 9, 2013, shows that the Veteran stated that he desired to withdraw his TDIU claim.  Specifically, a "report of general information" (VA Form 27-0820) shows the following: the Veteran was contacted by telephone.  His "address and best contact number" were verified.  The Veteran stated," He has no idea who or how a claim for Individual Unemployabilty was submitted on his behalf."  The report notes, "Veteran was adamant that he does not wish to claim Individual Unemployability."  The Veteran was reassured that his claim for a TDIU would be withdrawn.  

In a letter, dated October 9, 2013, the Veteran was sent a notification by VA that his claim for a TDIU had been withdrawn.  There is no indication that this notice was not delivered by the postal service.  

In a letter, received on October 25, 2013, the Veteran's representative stated that the Veteran did not wish to have his claim for a TDIU withdrawn, and it was requested that the TDIU claim be "continued."

A deferred rating decision from the RO, dated in November 2012, notes that a "new" TDIU claim had been filed.

In November 2013, the Veteran was sent a VCAA notice in association with his TDIU claim. 

In January 2014, the RO granted a TDIU, and assigned an effective date of October 7, 2013; the RO indicated this was the date his claim was received.  

The Board finds that the claim must be denied.  As an initial matter, the Veteran's representative has argued that the RO failed in its duty to assist in that it failed to properly inform the Veteran of its June 2012 rating decision, which denied a TDIU, and that it failed to determine whether or not an extraschedular evaluation was warranted.  However, there is no indication that the RO failed to send notification of this decision to the current address of record, or that the RO's notice letter was returned by the postal service.  In short, no failure in the duty to assist is shown.  There was no appeal as to the TDIU issue in the June 2012 rating decision, and it therefore became final as to the TDIU issue.  See 38 U.S.C.A. § 7105(c).  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Notwithstanding the Veteran's representative's arguments, CUE in the RO's June 2012 decision has not been alleged, and this decision is a legal bar to an effective date for a TDIU prior to the date of that decision.

In addition, the evidence shows that the Veteran effectively withdrew his May 2012 claim for a TDIU on October 9, 2013.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim is effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  In this case, on October 9, 2013, the Veteran was specifically noted to be "adamant" that he did not want to file a claim for individual unemployability.  The VA employee noted that the Veteran was reassured that his claim for a TDIU would be withdrawn, and he was sent a notice to that effect the same day.  

Once the Veteran withdrew his claim, it ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  Therefore, despite the Veteran's representative's request, received on October 25, 2013, that the Veteran's TDIU claim be "continued," this statement must be considered to be a new TDIU claim.  Id.  An effective date prior to its receipt is not warranted under the law.  To the extent that the RO, in January 2014, assigned an effective date two days prior to the Veteran's withdrawal of his TDIU claim, i.e., an effective date of October 7, 2013, the explanation for this is not clear from the record.  However, it results in no prejudice to the Veteran .  

Accordingly, there is no basis for an effective date prior to October 7, 2013, for the Veteran's TDIU on any basis, to include on an extraschedular basis, and the claim must be denied.  

Duties to Notify and Assist

In this case, section 5103(a) notice is not required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  

In July 2015, the Board remanded this claim.  The Board directed that the September 2014 statement of the case, and the appeal, associated with the claim of entitlement to an effective date prior to October 7, 2013, for a TDIU be obtained, and that the claim be readjudicated.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In December 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the basis for the Veteran's claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Given the foregoing, the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

An effective date prior to October 7, 2013, for TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


